DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, Claim 1 discloses “wherein the graphite film has a Young’ s modulus along a graphite film plane direction of 700 GPa or more, and wherein the graphite film is comprised of graphite layers that are oriented in parallel with the graphite film plane direction..”. It is the examiner position that the graphite film plane direction was not identified, either in-plane, out-of-plane or in some other direction/orientation, in order to be able to identify which plane would be the parallel direction in which the grown graphite layers are oriented, i.e. parallel to an unknown plane. Further clarification is needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 1, 2, 7, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al.(JP-H01259698), machine translation included in the IDS, (hereinafter, Murakami) and Application Admitted Prior Art, (hereinafter, AAPA) in view of Watanabe et al. (US 5,178,804), (hereinafter, Watanabe) and in further view of Isono et al. ("Carbonization and graphitization of shaving filed away from Kapton," Carbon, 42, pp 1799-1805, 2004), (hereinafter, Isono).

RE Claim 1, Murakami and AAPA discloses a MEMS vibrator comprising: 
a vibrating film including a graphite film [0010]; and 
a silicon member supporting the vibrating film, wherein the graphite film has a thickness of 50 nm or more and less than 20 µm, wherein the graphite film has a Young’ s modulus along a graphite film plane direction of 700 GPa or more, i.e, “750 GPa” [0010], and wherein the graphite film is comprised of graphite layers that are oriented in parallel with the graphite film plane direction.  
Murakami and AAPA does not disclose graphite film has a thickness of 50 nm or more and less than 20 µm, and wherein the graphite film is comprised of graphite layers that are oriented in parallel with the graphite film plane direction.
However, in the same field of endeavor, Watanabe discloses a graphite crystalline membrane that is oriented un the direction if the surface sheet “membrane” used for acoustic vibrator “resonator” that is made by a graphitization process of a polymeric film, while applying pressure-molding in order to avoid wrinkling the resulting graphite film, wherein the film thickness can be 25 microns or less [column 6, lines 45-50]. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing the invention to use the claimed thickness, in order to achieve a well-molded film with the proper shape and rigidity, as disclosed by Watanabe [column 6, lines 25-50]. It is also noted that different thicknesses of the starting film thickness is used throughout the disclosure of Watanabe, i.e. the thickness as a result effective variable, i.e. achieving the optimum vibration performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in re Aller, 105 USPQ 233.  
Furthermore, Isono discloses a graphitization process of a Kapton film, wherein thin basic structure units (BSUs) of stacked carbon layers.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to have graphite film of Murakami and AAPA to be comprised of graphite layers that are oriented in parallel with the graphite film plane direction, in order to achieve the desired mechanical performance.
RE Claim 2 Murakami vibrator according to claim 1, wherein the graphite film has a tensile strength 180 MPa, which is greater than the claimed 50 MPa.
RE Claims 7 and 9, Murakami and AAPA discloses a oscillator comprising: the MEMS vibrator according to claim 1, which is inherently compact actuator; and an oscillator IC.
RE Claims 11 and 12, Murakami and AAPA discloses a channel for micro-Total-Analysis can comprising the MEMS vibrator.
Therefore, it would have been obvious for one of ordinary skill in the art , at the time of filing to use  AAPA background information in using the grphine membrane of  Claim 1 in other applications such as µTAS or actuation in order to achieve superior performance. 
RE Claim 13, Murakami vibrator according to claim 1, wherein the graphite film has a density of 2.2 g/cm3 , which is more than the claimed 2.1 g/cm3 [page 5 of Murakami machine translation included in the IDS]  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898